In this case the order of the Circuit Court denying a temporary injunction and granting defendant's motion to dismiss the complainant's bill of complaint, as amended, is reversed on authority of State ex rel. Landis v. Tedder, 106 Fla. 140, 143
Sou. Rep. 148, wherein it is said:
"Authority for recall of officer must rest on substantial compliance with statutory provisions authorizing recall."
The bill of complaint in this case, as amended, sets up sufficient facts, if proved, to show that the recall proceedings attempted to be carried out against the complainant, Harry E. Platt, one of the City Commissioners of the City of Miami, do not rest on substantial compliance with Sections 12 and 12-A of Chapter 10847, Acts of 1925, Laws of Florida, the City Charter of Miami, in that, among other things, the petition blanks for the proposed removal were *Page 597 
not on printed forms furnished as required by the statute, and that in other particulars the statute was not substantially complied with. The allegations of the bill, if established by proofs, entitle the complainant to an injunction against the proposed recall proceedings about to be launched against the complainant by action of the defendant City Clerk, so there is equity in the bill. Hence the motion to dismiss same should have been overruled and temporary injunction granted pending the final hearing.
The orders appealed from are reversed with directions to overrule the motion to dismiss the amended bill of complaint, grant the temporary injunction applied for, permit an answer to be filed and have such further proceedings as may be according to equity practice and not inconsistent with this opinion.
Reversed with directions.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.
ELLIS, J., not participating.